DISSENTING OPINION.
No doubt the rights of the parties hereto are to be determined by the written contract between them. But the question is, what does the contract mean? Does it cover damage to the entire tract by reason of the creation of the easement across it. There is no question but that such an easement does damage to a farm affecting its market value very materially.
It should be noted that the contract is on a form prepared by the defendant Pipe Line Company and brought to plaintiffs, with blanks filled out to make it applicable to the farm in question. If there is any ambiguity in it as to what it means as to the features here in controversy, it is to be construed more strongly against the party who prepared it. [13 C.J., pp. 544-5; Commercial Electrical Supply Co. v. Missouri Commission Co.,166 Mo. App. 332.]
The whole issue, it seems to me, revolves around what the word "premises" means in a contract between two people, farmers
living on their farm, and a Pipe Line Company seeking an easement through it. In that situation the word "premises" means only one thing — the farm concerning which they are contracting. No matter if the dictionary does contain any number of meanings of that word, when considered with reference to the many and varied contexts and subjects which the exigencies of human life may present. One of these *Page 890 
meanings is "A distinct portion of real estate; land or lands;" Standard Dictionary, p. 1956. The word should not be defined with any cold, technical meaning applicable only to some situations having no possible relation to the situation of the parties and the subject-matter of their dealing.
It cannot be that the mere formal use of the $1 consideration usually expressed in many contracts, nor the fifty cents per rod, must be understood to solely cover the damages done to the farm
by reason of the easement created through it, an easement which will allow as many pipe lines in as many directions and locations as defendant may see fit. This is true not because of the number and ubiquitousness of the lines, but because the contract provides that, in addition to the above consideration, "all damages to crops, surfaces, fences and premises . . . shall be paid," etc. In the third paragraph where this word is first
used it clearly means the farm and is not a general term including merely the specific things, "crops, surfaces, fences," preceding it.
In this paragraph the defendant covenants "to bury the lines of pipes so that the same will not interfere with the cultivationof said premises." Here the word clearly means the farm. Why include "premises" when everything else, included in the mere laying of the lines, is covered? If damages are to be paid for "crops, surfaces, fences," what else is there to be damaged if the damages are confined merely to the property along the pipe line? The word "premises" in that view, could cover nothing more than is already included. So the word "premises" extends the agreement to pay damages to things broader than the mere property along the line. It is immediately after using the term in this connection, which every farmer would understand as referring to the land or farm, that the word is used to designate the things for injury to which damages are to be paid. What ground is there for entertaining the idea that the word meant one thing in thefirst connection and some mysterious, esoteric meaning in thesecond? Even if it was so used with the latter meaning by defendant, the Pipe Line Company should not be allowed to accomplish by this means the defeat of plaintiffs' undoubted claim for the certain damages to accrue to the farm by reason of the mere existence of the easement.
It seems to me that, so far at least as plaintiffs were concerned, they did have in mind the damages to the entire tract arising from the placing thereon of the easement, even if the other party sought to eliminate or cover it up by a skillfully worded form of contract. The plaintiffs manifestly knew that damage would be done to the farm as a farm, even if they did not know the manner of the rules of evidence by which that damage should be shown.
I, therefore, respectfully dissent. *Page 891